DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: Applicant’s Amendment filed March 23, 2021.  

This application is in condition for allowance.


Allowable Subject Matter

Claims 1-7, 10-13, and 15 are allowed.  

The following is a statement of reasons for allowance: U.S. Patent No. 10,229,854 B1 to Sporre et al. (referred to hereafter as “Sporre”) teaches that the first 204, second 602, and third 702 dielectrics can be silicon oxide {column 4, line 60), silicon nitride {column 4, line 43}, and silicon oxide {column 4, lines 54-55}, respectively.  However, the art of record, including Sporre, does not show the claimed methods where a first dielectric includes a flowable chemical vapor deposited (FCVD) oxide and filling a cap opening with a third dielectric includes performing a high density plasma chemical vapor deposition (HDPCVD) of oxide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826